TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED NOVEMBER 6, 3013



                                      NO. 03-13-00631-CV


Billy Caffey, Individually and as Personal Representative of the Estate of Brian W. Caffey,
                                        Appellant

                                                 v.

       American Medical Response of Texas, Inc.; AMR Employee No. 230/EMTP
  Attendant D. Stevens; and AMR Employee No. 139/EMTP Unknown Driver, Appellees




      APPEAL FROM THE 20TH DISTRICT COURT OF MILAM COUNTY
           BEFORE JUSTICES PURYEAR, ROSE, AND GOODWIN
 DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE GOODWIN




THIS CAUSE having this day come on to be considered, and the Court being of the opinion that

it is without jurisdiction of the cause and that the appeal should therefore be dismissed for want

of jurisdiction: IT IS ACCORDINGLY considered, adjudged and ordered that the appeal is

dismissed for want of jurisdiction. It is FURTHER ordered that the appellant pay all costs

relating to this appeal, both in this Court and the court below; and that this decision be certified

below for observance.